Title: To James Madison from Isaac Briggs and Thomas Moore, 16 April 1809
From: Briggs, Isaac,Moore, Thomas
To: Madison, James


Dear Friend,
Brookeville, 4 mo. 16—1809.
The Bearer, Thomas Robertson, we understand is an Applicant for the place of Agent of the United States with the Chickasaw Indians, and has applied to us for our recommendation. He was born and educated in the neighbourhood of Georgetown and has been known to us from his infancy. He has sustained a fair reputation for honesty and handsome talents and we believe deserves it. As far as we understand the duties of the station he seeks, we believe him capable of fulfilling them to the satisfaction of his country. With entire esteem and respect, We are thy friends,
Isaac Briggs
Thomas Moore
